DETAILED ACTION
This action is responsive to the Response filed on 10/29/2021. Claims 40-43, 48, 50, 55, 57 are pending; claims 1-39, 44-47, 49, 51-54, 56, and 58-61 have been canceled. Claims 40 and 55 are the independent claims.
This action is Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/16/2021 was filed after the mailing date of the Non-final Office Action on 08/03/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant's Response
In Applicant' s response dated 10/29/2021 (hereinafter Response), Applicant amended Claims 40 and 55 to incorporating subject matter previously indicated as allowable in claim 49; amended claims 41-42, 48, 50; cancelled Claims 46-47, 49, 52-54, 56, 58-61; and argued against all objections and rejections previously set forth in the Office Action dated 08/16/2021.
Applicant’s amendment to claims 40-42, 48, 50, and 55 to further clarify the metes and bounds of the invention are acknowledged.
Response to Amendment/Arguments
In response to Applicant’s amendment to overcome the 35 U.S.C. § 103 rejection(s) of claims 40 and 55, the arguments (see Response page 6) is not persuasive that the claims have been amended to incorporate subject matter previously indicated as allowable.
In the non-final Office action mailed 08/03/2021 (hereinafter Previous action), Examiner indicated (page 17 items 38-39) that claims 49 and 50 were objected to but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. This would have been previous claims 40, 41, 48, and 49.
Claim 49 (now canceled) previously recited: The mobile terminal according to claim 48, wherein the display attribute of the first application comprises two flags, wherein a current value of a first flag indicates that the allowed display direction of the first application is not limited, and wherein a current value of a second flag indicates that the allowed display direction of the first application is limited on the portrait display direction.
The element “the allowed direction” referred to an element recited in claim 41 (wherein the display attribute of the first application is used to indicate an allowed display direction of the first application or a disallowed display direction of the first application) and claim 48 (wherein the display attribute of the first application indicating the allowed display direction of the first application is limited on a portrait display direction). Neither of these elements are recited in claim 40, nor is there any claimed relationship between the display attribute of the first application and which display resource is allocated according to the current width and current height of the first application window.
Applicant is reminded “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). (See MPEP 2111.01).
Applicant is further reminded “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (A) "adapted to" or 
As the wherein clauses amended to claim 40 fail to limit the process performed by the device of claim 40 by giving “meaning and purpose to the manipulative steps” without importing additional limitations from the disclosure (or as recited in the dependent claims), the added wherein limitations fail afford any patentable weight. Accordingly, the previous rejection of claim 40 and its respective dependent claims which have not been further amended are respectfully maintained.
As for claim 55, the elements “when a display attribute of the first application supports the first display resource” does give meaning to the steps of the method, however it is not clear how the display direction being limited or not limited “supports” the first display resource without importing limitations from the disclosure. Accordingly, new grounds of rejection under 35 USC 112(b) are appropriate.
Examiner note
Should Applicant file the following amendment to claim 40, the claim would be allowable over the art of record:
Claim 40 (proposed) A mobile terminal, comprising at least one processor, a display screen, a memory, a bus, a direction sensor, and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor to:
determine that a first application window and a second application window are to be simultaneously displayed on the display screen, wherein the first application window and the second application window are used to respectively display a user interface of a first application and a user interface of a second application, wherein a size of the first application window and a size of the second application window are respectively capable of being adjusted;

determine a current width and a current height of the first application window in the current placement direction, allocate a first display resource according to the current width and the current height of the first application window in the current placement direction to match a current size of the first application window, and load the first display resource to display the user interface of the first application in the first application window; and
determine a current width and a current height of the second application window in the current placement direction, allocate a second display resource according to the current width and the current height of the second application window in the current placement direction to match a current size of the second application window, and load the second display resource to display the user interface of the second application in the second application window, wherein the first display resource and the second display resource respectively comprise a landscape display resource or a portrait display resource; and
wherein a display attribute of the first application comprises two flags, 
wherein a current value of a first flag indicates that an allowed display direction of the first application is not limited, the current value of the first flag is used to allocate the first display resource, and the first flag has been modified from a previous value; and
wherein a current value of a second flag indicates that the allowed display direction of the first application is limited on a portrait display direction and the second flag is used to store the previous value of the first flag.



Claim Rejections – 35 USC 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50, 55 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding dependent claim 50, the claim is dependent upon claim 40 and recites limitations which clarify how the first and second flags of the display attribute are obtained.  However, as the first and second flags are not used when loading the first display resource, it is not clear how the elements of claim 50 are intended to further limit the process of claim 40.  Appropriate clarification is required. While no rejection in view of art is provided below, Applicant is advised of TUKOL et al. (US 20120198344 A1) which is directed to obtaining a configuration file, and once the configuration file has been obtained, applying the settings including checking whether any of the settings should be reset (see e.g. FIG 9A) and/or making sure that only a last-successfully-applied setting is used (see e.g. FIG 10A). The configuration file includes display settings (see e.g. FIG 16). 
Regarding claim 55, the claim recites in part “wherein the display attribute of the first application comprises two flags, wherein a current value of a first flag indicates that an allowed display direction of the first application is not limited, and wherein a current value of a second flag indicates that the allowed display direction of the first application is limited on a portrait display direction” however, none of the method steps recited in claim 55 are dependent upon an “allowed display direction”, but at best require “a display attribute of the first application supports the first display resource”.  The plain meaning of the verb “support” in this context is assumed to be “to be compatible with (a program)” (See attached definitions of “Support” retrieved from [https://www.thefreedictionary.com/support] on [11/12/2021] 16 pages). The a current value of the first flag indicates that an allowed display direction of the first application is not limited (and thus clearly supports/is compatible with) the first display resource, regardless of what it may be, however the current value of the second flag indicates that the allowed display direction of the first application is limited on a portrait display direction and thus does not clearly support the first display resource regardless of its display direction; therefore how or even if the second flag should be applied to the process steps of the claim is unclear.
Dependent claim 57 inherits the deficiencies of its parent claim 55.
Claim Rejections – 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40-43, 48, 55 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over PAN et al. (Pub. No.: US 2015/0074589 A1, previously cited) in view of Applicant Admitted Prior Art (AAPA).
Regarding claim 40, PAN teaches the mobile terminal (smart mobile device), comprising at least one processor, a display screen, a memory, a bus, a direction sensor (gravity sensor), and a non-transitory computer-readable storage medium coupled to the at least one processor and storing programming instructions for execution by the at least one processor (generic processor, memory, bus, storage are taught in a [0004] smart mobile device having a dual-window displaying function for a user to operate and control two application softwares on a display screen of the smart mobile device and for these two application softwares to transfer files and data created therefrom and communicate with each other; (must have a processor to execute software, must have bus to communicate between softwares; must have memory to store/transfer files) [0038] a gravity sensor (G-sensor) may be installed inside the smart mobile device 2, so the smart mobile device 2 may switch from the portrait mode shown in FIG. 1 to the landscape mode shown in FIG. 2 automatically) to:
determine that a first application window  and a second application window  are to be simultaneously displayed on the display screen (FIG 11, step(d) decide displaying modes for first application software and second application software; [0091] render the smart mobile device 2 in "single-user dual-window mode" … divides the screen 28 of the smart mobile device 2 into a first displaying region 21 and a second displaying region 22 configured to display and control a first application software and a second application software respectively; note that deciding the displaying modes includes layout determination), wherein the first application window and the second application window are used to respectively display a user interface of a first application and a user interface of a second application (FIG 11 step(a) and step(c) includes launching first and second application software before determining placement in windows; by way of example, FIG 1 shows two applications in portrait mode; FIG wherein a size of the first application window and a size of the second application window are respectively capable of being adjusted (as can be seen in FIG 14, when determining the regions for displaying the application windows, the size of the regions can be automatically adjusted based on (Y2) the portrait {or landscape} mode of the device; and whether either of the applications to be displayed are limited to portrait or landscape type; [0059] application softwares are classified based on their displaying behaviors, they can be classified into "auto-fit" type and "force-layout" type…auto-fit type would change its displaying content along with the change of window size (including change of size due to rotation) and based on the real window size … force-layout type would not change its displaying content dynamically to fit the changes of window size and orientation; note that the user may also manually resize the displaying regions using the separation bar mechanism described in [0055]);
obtain a current placement direction of the mobile terminal from the direction sensor ([0038] a gravity sensor (G-sensor) may be installed inside the smart mobile device 2, so the smart mobile device 2 may switch from the portrait mode shown in FIG. 1 to the landscape mode shown in FIG. 2 automatically; note [0062] in dual window mode… different display modes for force-layout application software under different rotational statuses; FIG 14 shows method for auto-fit and includes automatically adjusted based on (Y2) the portrait {or landscape} mode of the device);
determine a current width and a current height (collectively the size used to determine width/height ratio) of the first application window in the current placement direction, allocate a first display … {of the rendered application contents in full screen mode} according to the current width and the current height of the first application window in the current placement direction to match a current size of the first application window, and load the first display … to display the user interface of the first application in the first application window ([0057] When two application softwares are shown on the same screen 28, there may be various layouts to show the first window 43 and the second window 44… the first application software 41 or the second application software 42 can calculate the sizes of the displaying windows, considerate the displaying configurations available to the displaying windows and change its displaying content dynamically; for example: when using force-layout, device in portrait orientation [0062] system can report the original portrait mode full window and the available displaying region in a dual-window mode to the application software so the application software can render the first window 43 (under portrait mode) put in the first displaying region 21 of the upper portion of the screen 28 in a fixed width/height ratio… system can report the original landscape mode full window and the available window in dual-window mode to the application software so the application software can render the first window 43 ( under landscape mode) put in the first displaying region 21 of the upper portion of the screen 28 in a fixed width/height ratio; [0063-0064] explains force-layout for landscape rotation; [0069] even for the application softwares supporting the "auto-fit" function, it is also possible to keep the width/height ratio as if under full screen mode. In this case, the management would be similar to the one for "force-layout" function. ); and
determine a current width and a current height (collectively the size used to determine width/height ratio) of the second application window in the current placement direction, allocate a second display… {of the rendered application contents in full screen mode} according to the current width and the current height of the second application window in the current placement direction to match a current size of the second application window, and load the second display …  to display the user interface of the second application in the second application window ([0057] When two application softwares are shown on the same screen 28, there may be various layouts to show the first window 43 and the second window 44… the first application software 41 or the second application software 42 can calculate the sizes of the displaying windows, considerate the displaying configurations available to the displaying windows and change its displaying content dynamically; thus applying the same force-layout rules as above for the second window without
wherein the first display … and the second display … respectively comprise a landscape display … or a portrait display … (when laying out the applications windows [0073] each application software may have a force-landscape type, force-portrait type, or be capable of displaying either landscape or portrait);
and wherein a display attribute of the first application comprises two flags, wherein a current value of a first flag indicates that an allowed display direction of the first application is not limited, and wherein a current value of a second flag indicates that the allowed display direction of the first application is limited on a portrait display direction (as explained in the Response to Amendment section above, this limitation is not afforded any patentable weight as the “display attribute” fails to give meaning to the process steps above; however Examiner notes that PAN does teach at least one display attribute flag when laying out the applications windows [0073] each application software may have a force-landscape type, force-portrait type, or be capable of displaying either landscape or portrait, depending upon the current display orientation; e.g. [0075] step Y3 of determining whether one of the application softwares is force-landscape type and the other one of the application softwares is non-force-landscape type).
As noted above, PAN may not be relied upon to explicitly use the term display “resource” when determining what to load and display in the application window. PAN makes clear that the ultimately-displayed content is based on the rendered content for the application when in full-screen mode of the device which is subsequently scaled so that it may fit the target window while maintaining the same aspect ratio (see each [0062-0064] system reports original portrait {or landscape} mode full window scale the rendered image/content so the rendered image/content would fit into the new window.
The instant application as originally filed admits in the background (emphasis added): 
[0002]    Currently, a terminal generally has two placement directions: a landscape direction and a portrait direction. The terminal may detect whether the terminal is currently in the landscape direction or the portrait direction by using a sensor. As shown in FIG. 1, in the portrait direction, a height G is greater than a width K; and in the landscape direction, the height G is less than the width K. 
[0003]    In the prior art, when a terminal displays a user interface of an application, if the application has both a landscape display resource and a portrait resource, the terminal selects a proper display resource according to a current placement direction. For example, when the terminal is currently in a portrait placement direction, the terminal loads the portrait resource of the application; or when the terminal is currently in a landscape placement direction, the terminal loads the landscape resource of the application. Therefore, display of an application interface matches the placement direction of the terminal, and interface elements are properly laid out in different placement directions. An application on the terminal has a display attribute indicating whether a display direction of the application is limited. If the display direction is not limited, when the terminal is in the portrait direction, the terminal loads a portrait display resource for the application in the current placement direction; or when the terminal is in the landscape direction, the terminal loads a landscape display resource for the application in the current placement direction. If the display attribute of the application indicates that the display direction of the application is limited, the terminal loads a corresponding display resource only in a limited direction of the application. 
For example, if the display attribute of the application indicates that the limited display direction of the application is the landscape direction, even if the current placement direction of the terminal is the portrait direction, the terminal loads a display resource of the application in the limited display direction (that is, the landscape direction) of the application instead of loading the display resource in the portrait direction.
The display of the terminal in the prior art as admitted can therefor select for rendering in full-screen mode a proper display resource for the current placement. 
Thus, the “rendered content of the full screen mode” taught in PAN (whether portrait or landscape) used for displaying an application user interface appears to be functional result of rendering the admitted “display resource” (whether portrait or landscape) used for displaying an application user interface as admitted in the instant application, there being no clear specific definition of “display resource” in the instant application which indicates the contrary.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of PAN and AAPA before them, to have combined PAN (teaching dual display of application windows in portrait and/or landscape modes based on the full-screen display of the applications in either portrait or landscape device orientation in order to display the application user interfaces) and AAPA (admission that display resources are used to allocate…and load the first display resource; allocate…and load the second display resource…, wherein the first display resource and the second display resource respectively comprise a landscape display resource or a portrait display resource) in order to properly render the application in full-screen mode before scaling the height/width aspect ratio in order to fit in the allocated region. 
In other words, while there may be other mechanisms for generating the full-screen rendering as required in PAN, Applicant admits that using a display resource is one mechanism used in the prior art, thus PAN can be easily modified to use display resources in order to generate the necessary renderings, as PAN is otherwise silent as to how the full-screen renderings are generated, and some mechanism for explaining how the renderings are generated is needed.
Regarding dependent claim 41, incorporating the rejection of claim 40, PAN in view of AAPA, combined at least for the reasons discussed above, further teaches the programming instructions for execution by the at least one processor to (relying on the window layout management taught in PAN, particularly FIG 14):
obtain the display attribute of the first application (PAN: when laying out the applications windows [0073] each application software may have a force-landscape type, force-portrait type, or be capable of displaying either landscape or portrait, depending upon the current display orientation; e.g. [0075] step Y3 of determining whether one of the application softwares is force-landscape type and the other one of the application softwares is non-force-landscape type), wherein the display attribute of the first application is used to indicate an allowed display direction of the first application or a disallowed display direction of the first application (force-portrait disallows landscape; force-landscape disallows portrait; capable of either indicates allowed display direction of either); 
obtain a display attribute of the second application (PAN: when laying out the applications windows [0073] each application software may have a force-landscape type, force-portrait type, or be capable of displaying either landscape or portrait; e.g. [0075] step Y3 of determining whether one of the application softwares is force-landscape type and the other one of the application softwares is non-force-landscape type ), wherein the display attribute of the second application is used to indicate an allowed display direction of the second application or a disallowed display direction of the second application; 
load the first display resource if the display attribute of the first application supports the first display resource (PAN: when force-landscape type, use rendered content in landscape mode; when force-portrait type, use rendered content in portrait mode; when either can be used, use content that fits or change the size of the window to accommodate; see FIG 14; relying on the combination with AAPA to teach using “display resource” as the rendered content); and 
load the second display resource if the display attribute of the second application supports the second display resource (PAN: when force-landscape type, use rendered content in landscape mode; when force-portrait type, use rendered content in portrait mode; when either can be used, use content that fits or change the size of the window to accommodate; see FIG 14; relying on the combination with AAPA to teach using “display resource” as the rendered content).
Regarding dependent claim 42, incorporating the rejection of claim 40, PAN further teaches wherein the current placement direction is in a portrait direction, and wherein when the current width of the first application window is less than the current height of the first application window (by definition, portrait aspect ratio), the mobile terminal loads the portrait display resource of the first application (see portrait orientation displays with portrait display regions and portrait display of an application in PAN FIGs 3, 7).
Regarding dependent claim 43, incorporating the rejection of claim 40, PAN further teaches wherein the current placement direction is in a landscape direction, and wherein when the current width of the first application window is less than the current height of the first application window (by definition, portrait aspect ratio), the mobile terminal loads the portrait display resource of the first application (see landscape orientation displays with portrait display regions and portrait display of an application in PAN FIGs 2, 8).
Claims 44-45 – canceled.

Regarding dependent claim 48, incorporating the rejection of claim 41, PAN in view of AAPA, combined at least for the reasons discussed above, further teaches wherein the display attribute of the first application indicating the allowed display direction of the first application is limited on a portrait display direction (force-portrait type) and the display attribute of the second application indicating the allowed display direction of the second application is not limited (neither force-portrait nor force landscape) and wherein when the current placement direction rotates from a portrait direction to a landscape direction (PAN [0057] device changes display mode; layout is recalculated) the first application window loads the portrait display resource (PAN: first application must be displayed in portrait mode; relying on AAPA to teach “display resource” instead of “full screen rendering”) and the second application window loads the landscape display resource (see e.g. PAN FIG 14 (Y9) use the whole remained space as the displaying region for the second application software to render; since the second application is not limited to portrait, whichever display fits the available space better will be used; a specific example of landscape direction with one application in portrait and one application in landscape can be seen in FIG 20 (portrait on left, landscape on right); relying on AAPA to teach the rendered content of full screen mode is “display resource” as discussed in rejection of claim 40).
Claim 49 – canceled.
Claim 51 – canceled.
Claims 52-54 – canceled.
Regarding claim 55, PAN in view of AAPA, combined at least for the reasons discussed above similarly teaches the method for displaying multiple application windows by a mobile terminal (e.g. the mobile device of claim 40), wherein the method comprises:
determining that a first application window and a second application window are to be simultaneously displayed on a display screen (PAN: FIG 11, step(d) decide displaying modes for first application software and second application software; [0091] render the smart mobile device 2 in "single-user dual-window mode" … divides the screen 28 of the smart mobile device 2 into a first displaying region 21 and a second displaying region 22 configured to display and control a first application software and a second application software respectively; note that deciding the displaying modes includes layout determination), wherein the first application window and the second application window are used to respectively display a user interface of a first application and a user interface of a second application (PAN: FIG 11 step(a) and step(c) includes launching first and second application software before determining placement in windows; by way of example, FIG 1 shows two applications in portrait mode; FIG 2 shows same two applications in landscape mode), and wherein a size of the first application window is capable of being adjusted (as can be seen in FIG 14, when determining the regions for displaying the application windows, the size of the regions can be automatically adjusted based on (Y2) the portrait {or landscape} mode of the device; and whether either of the applications to be displayed are limited to portrait or landscape type; [0059] application softwares are classified based on their displaying behaviors, they can be classified into "auto-fit" type and "force-layout" type…auto-fit type would change its displaying content along with the change of window size (including change of size due to rotation) and based on the real window size … force-layout type would not change its displaying content dynamically to fit the changes of window size and orientation; note that the user may also manually resize the displaying regions using the separation bar mechanism described in [0055]);
obtaining a current placement direction of the mobile terminal from a direction sensor of the mobile terminal ([0038] a gravity sensor (G-sensor) may be installed inside the smart mobile device 2, so the smart mobile device 2 may switch from the portrait mode shown in FIG. 1 to the landscape mode shown in FIG. 2 automatically; note [0062] in dual window mode… different display modes for force-layout application software under different rotational statuses; FIG 14 shows method for auto-fit and includes automatically adjusted based on (Y2) the portrait {or landscape} mode of the device); and
determining a current width and a current height (collectively the size used to determine width/height ratio) of the first application window in the current placement direction, allocating a first display resource according to the current width and the current height of the first application window in the current placement direction to match a current size of the first application window, and loading the first display resource to display the user interface of the first application in the first application window (PAN: [0057] When two application softwares are shown on the same screen 28, there may be various layouts to show the first window 43 and the second window 44… the first application software 41 or the second application software 42 can calculate the sizes of the displaying windows, considerate the displaying configurations available to the displaying windows and change its displaying content dynamically; for example: when using force-layout, device in portrait orientation [0062] system can report the original portrait mode full window and the available displaying region in a dual-window mode to the application software so the application software can render the first window 43 (under portrait mode) put in the first displaying region 21 of the upper portion of the screen 28 in a fixed width/height ratio… system can report the original landscape mode full window and the available window in dual-window mode to the application software so the application software can render the first window 43 ( under landscape mode) put in the first displaying region 21 of the upper portion of the screen 28 in a fixed width/height ratio; [0063-0064] explains force-layout for landscape rotation; [0069] even for the application softwares supporting the "auto-fit" function, it is also possible to keep the width/height ratio as if under full screen mode. In this case, the management would be similar to the one for "force-layout" function; relying on AAPA to teach “display resource” as explained in the rejection of claim 40) when a display attribute of the first application supports the first display resource (PAN does teach at least one display attribute flag when laying out the applications windows [0073] each application software may have a force-landscape type, force-portrait type, or be capable of displaying either landscape or portrait, depending upon the current display orientation; e.g. [0075] step Y3 of determining whether one of the application softwares is force-landscape type and the other one of the application softwares is non-force-landscape type);
wherein the display attribute of the first application comprises two flags, wherein a current value of a first flag indicates that an allowed display direction of the first application is not limited, and wherein a current value of a second flag indicates that the allowed display direction of the first application is limited on a portrait display direction (as explained in the 
Claim 56 – canceled.
Regarding dependent claim 57, incorporating the rejection of claim 55, PAN in view of AAPA, combined at least for the reasons discussed above, further teaches:
adjusting the size of the first application window on the display screen according to a signal triggered by a user (e.g. PAN [0057] When the operating system switches between the full screen mode and the "dual window mode" or between the portrait mode and the landscape mode or changes the sizes of the displaying regions by dragging the separation bar, the displaying sizes of the windows may change accordingly; interpreting “a signal triggered by a user” as any of user instruction to switch between single or dual window modes or user dragging of separation bar); and 
loading an updated display resource for the first application according to an updated width and an updated height of the first application window in the current placement direction (PAN [0057] That is, the first application software 41 or the second application software 42 can calculate the sizes of the displaying windows, considerate the displaying configurations available to the displaying windows and change its displaying content dynamically; relying on AAPA to teach display resource as discussed in rejection of claim 40; interpreting “updated display resource” as the appropriately-scaled dynamically rendered display).
Claims 58-61 – canceled.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is (571)270-3771. The examiner can normally be reached Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amy M Levy/Primary Examiner, Art Unit 2179